 

COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (the “Agreement”) is made as of the 30th
day of December 2010, by and between Feigeda Electronic Technology, Inc., a
Delaware corporation (the “Company”), and Wu Zuxi (“Purchaser”).
 
WHEREAS, the Company owes Purchaser an aggregate of $982,022.00 U.S. dollars
(the "Debt") in connection the Purchaser’s sale of 55% of the ownership interest
of Feigeda Electronic (SZ) Co., Ltd. to a subsidiary of the Company in March
2009;
 
WHEREAS, the Company will be receiving funds from an offering of shares of its
common stock, $0.0001 par value per share (the “Common Stock”) and has notified
the Purchaser of its intent use a portion of such funds to satisfy the Debt in
full;
 
WHEREAS, the Purchaser has notified the Company of his desire to purchase shares
of Common Stock using funds to be received from the Company in satisfaction of
the Debt;
 
WHEREAS, the facilitate the Purchaser’s purchase of shares of Common Stock, the
Company intends to deposit $982,022.00 into an escrow account (the “Escrow
Funds”) for Purchaser’s use in purchasing shares of Common Stock pursuant to
this Agreement; and
 
WHEREAS, the Company desires to sell to Purchaser, and Purchaser desires to
acquire from the Company, shares of Common Stock of the Company as herein
described, on the terms and conditions hereinafter set forth.
 
Now, therefore, It Is Agreed between the parties as follows:
 
1.  Purchase and Sale of Stock.  Purchaser hereby agrees to acquire from the
Company, and the Company hereby agrees to sell to Purchaser, an aggregate of
Nine Hundred Eighty Two Thousand Twenty Two (982,022) shares of the Common Stock
of the Company, par value $0.0001 per share (the “Shares”), for $1.00 per share.
 
2.  Closing.  The closing hereunder, including payment for and delivery of the
Shares using the Escrow Funds shall occur at the offices of the Company on the
day immediately following the execution of this Agreement, or at such other time
and place as the parties may mutually agree, such monies to be released subject
to that certain Escrow Agreement dated as of the date of this Agreement.
 
3.  Satisfaction of Debt.  Purchaser acknowledges and agrees that upon the
Purchaser’s use of the Escrow Funds to purchase the Shares pursuant to this
Agreement, that the Debt will have been completely satisfied by the Company and
will be extinguished in its entirety.
 
4.  Restrictive Legends.  All certificates representing the Shares shall have
endorsed thereon legends in substantially the following forms (in addition to
any other legend which may be required by other agreements between the parties
hereto):


--------------------------------------------------------------------------------


 
 (a)  “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
 (b)  Any legend required by appropriate blue sky officials.
 
5.  Investment Representations.  In connection with the purchase of the Shares,
Purchaser represents to the Company the following:
 
 (a)  Purchaser has such knowledge and experience in financial and business
matters that Purchaser is capable of evaluating the merits and risks of the
acquisition of the Shares and, by reason of Purchaser’s financial and business
experience (either alone or together with any Purchaser representative),
Purchaser has the capacity to protect Purchaser’s interest in connection with
the acquisition of the Shares.  Purchaser is financially able to bear the
economic risk of the investment, including the total loss thereof.  If Purchaser
is a corporation, partnership, trust or other entity, Purchaser was not
organized for the specific purpose of acquiring the Shares.
 
 (b)  Purchaser has (i) a preexisting personal or business relationship with the
Company or one or more of its officers, directors, or control persons or (ii) by
reason of Purchaser’s business or financial experience, or by reason of the
business or financial experience of Purchaser’s financial advisor who is
unaffiliated with and who is not compensated, directly or indirectly, by the
Company of any affiliate or selling agent of the Company, Purchaser is capable
of evaluating the risks and merits of this investment and of protecting
Purchaser’s own interests in connection with this investment
 
 (c)  Purchaser has received and reviewed all information Purchaser considers
necessary or appropriate for deciding whether to purchase the Shares.  Purchaser
further represents that Purchaser has had an opportunity to ask questions and
receive answers from the Company and its officers and employees regarding the
terms and conditions of purchase of the Shares and regarding the business,
financial affairs and other aspects of the Company and has further had the
opportunity to obtain any information (to the extent the Company possesses or
can acquire such information without unreasonable effort or expense) which
Purchaser deems necessary to evaluate the investment and to verify the accuracy
of information otherwise provided to Purchaser.
 
 (d)  Purchaser acknowledges that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”), or qualified under any
applicable blue sky laws in reliance, in part, on the representations and
warranties herein.  Such Shares are being acquired by Purchaser for investment
purposes for Purchaser’s own account only and not for sale or with a view to
distribution of all or any part of such Shares.  No other person will have any
direct or indirect beneficial interest in the Shares.

2

--------------------------------------------------------------------------------


 
 (e)  Purchaser understands that the Shares are “restricted securities” under
the federal securities laws in that such Shares will be acquired in a
transaction not involving a public offering, and that under such laws and
applicable regulations such Shares may be resold without registration under the
Act only in certain limited circumstances and that otherwise such securities
must be held indefinitely.  In this connection, Purchaser represents that
Purchaser understands the resale limitations imposed by the Act and is familiar
with SEC Rule 144, as presently in effect, and the conditions which must be met
in order for that Rule to be available for resale of “restricted securities,”
including the condition that there be available to the public current
information about the Company under certain circumstances and that the Shares
may not be sold pursuant to SEC Rule 144 until 12 months after the Company
ceased begin a shell corporation.  Purchaser understands that the Company has
not made such information available to the public and has no present plans to do
so.
 
 (f)  Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the Shares
purchased hereunder unless and until:
 
(i)  There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement and any applicable requirements of state securities laws;
or
 
(ii)  (A)      Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition and (B) if reasonably
requested by the Company, Purchaser shall have furnished Company with a written
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of any securities under the Act or the
consent of or a permit from appropriate authorities under any applicable state
securities law.  Purchaser understands that the Company will not require
opinions of counsel for transactions made pursuant to SEC Rule 144, provided it
is provided with all certificates and other information it may reasonably
request to permit it to determine that the subject disposition is, in fact,
exempt from the registration requirements of the Act pursuant to SEC Rule 144.
 
 (g)  In the case of any disposition of any of the Shares pursuant to SEC Rule
144, in addition to the matters set forth in paragraph (f) above, Purchaser
shall promptly forward to the Company a copy of any Form 144 filed with the SEC
with respect to such disposition and a letter from the executing broker
satisfactory to the Company evidencing compliance with SEC Rule 144.  If SEC
Rule 144 is amended or if the SEC’s interpretation thereof in effect at the time
of any such disposition by Purchaser have changed from its present
interpretations thereof, Purchaser shall provide the Company with such
additional documents as it may reasonably require.
 
 (h)      Purchaser has received all requisite approvals from the competent
authorities in the People's Republic of China, and all required registrations,
certifications and approvals for the purchase of the Shares under the laws of
the People's Republic of China have been received by the Purchaser.
 
6.  Refusal to Transfer. The Company shall not be required (a) to transfer on
its books any of the Shares of the Company which shall have been transferred in
violation of any of the provisions set forth in this Agreement or (b) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.
 
3

--------------------------------------------------------------------------------


 
7.  No Employment Rights. This Agreement is not an employment contract and
nothing in this Agreement shall affect in any manner whatsoever the right or
power of the Company (or a parent or subsidiary of the Company) to terminate
Purchaser’s employment for any reason at any time, with or without cause and
with or without notice.
 
8.  Miscellaneous.
 
 (a)  Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or sent by
telegram or fax or upon deposit in the United States Post Office, by registered
or certified mail with postage and fees prepaid, addressed to the other party
hereto at his address hereinafter shown below its signature or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other party hereto.
 
 (b)  Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns.
 
 (c)  Attorneys’ Fees; Specific Performance.  Purchaser shall reimburse the
Company for all costs incurred by the Company in enforcing the performance of,
or protecting its rights under, any part of this Agreement, including reasonable
costs of investigation and attorneys’ fees.
 
 (d)  Governing Law; Venue.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.  The parties agree that
any action brought by either party to interpret or enforce any provision of this
Agreement shall be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.
 
 (e)  Further Execution.  The parties agree to take all such further action (s)
as may reasonably be necessary to carry out and consummate this Agreement as
soon as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.
 
 (f)  Independent Counsel.  Purchaser acknowledges that this Agreement has been
prepared on behalf of the Company by K&L Gates LLP, counsel to the Company and
that K&L Gates LLP does not represent, and is not acting on behalf of,
Purchaser.  Purchaser has been provided with an opportunity to consult with
Purchaser’s own counsel with respect to this Agreement.
 
 (g)  Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and merges all prior agreements or understandings, whether written or
oral.  This Agreement may not be amended, modified or revoked, in whole or in
part, except by an agreement in writing signed by each of the parties hereto.

4

--------------------------------------------------------------------------------


 
 (h)  Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
 
 (i)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 
5

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
FEIGEDA ELECTRONIC TECHNOLOGY, INC.
     
By:
./s/ Wu Zuxi
       
Name:  Wu Zuxi
     
Title: Chief Executive Officer
     
Address:  Building 66, Longwangmiao Industrial Park, Baishixia , Fuyong Street,
Bao’an District, Shenzhen City, Guangdong Province,
 
P. R. China  518102
     
WU ZUXI
     
By:
./s/ Wu Zuxi
       
Address:
             


 
6

--------------------------------------------------------------------------------

 
 